Citation Nr: 0705819	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  00-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of July 2003, August 2004, 
and April 2006.  This matter was originally on appeal from a 
January 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
which the RO denied service connection for post-traumatic 
stress disorder (PTSD).  In June 2000, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation.  In 
May 2001, the RO increased the initial evaluation for the 
veteran's PTSD from 10 to 30 percent.  A March 2002 rating 
granted a temporary total hospitalization rating, under the 
provisions of 38 C.F.R. § 4.129, from the first day of 
hospitalization, November 18, 2001, until December 31, 2001.  
In May 2002, the RO increased the initial evaluation for the 
veteran's PTSD from 30 to 50 percent, effective August 18, 
1998 (exclusive of the temporary total hospitalization 
rating).  

In July 2003, the Board remanded the veteran's claim to the 
RO so that he could be afforded a videoconference hearing.  
In May 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record fails to show 
that the veteran's service-connected PTSD is characterized by 
suicidal thoughts, spatial disorientation, neglect of 
personal appearance and hygiene, obsessional rituals which 
interfere with routine activities, or illogical speech.  


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 50 
percent for service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and the Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and medical or lay evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  In 
the April 2006 remand, the Board requested that the 
notification and development actions required by the VCAA, 
including as defined in Dingess/Hartman, be fully met.       

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The veteran was provided with VCAA notice in 
letters dated in February 2004, August 2004, and May 2006.  
In the August 2004 letter, which the Appeals Management 
Center (AMC) issued in response to the Board's remand in that 
month, the AMC informed the veteran of what the evidence must 
show to establish entitlement to an increased rating for his 
service-connected PTSD.  The AMC also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The AMC 
also requested the veteran to send any evidence in his 
possession that pertained to the claim.  Quartuccio, 16 Vet. 
App. at 187.  Finally, the AMC requested from the veteran the 
names and addresses of all VA and non-VA medical care 
providers who treated him for psychiatric disorders since 
April 2002.

In response to the April 2006 Board remand, which was the 
third such remand in this appeal, the AMC issued a letter, 
dated in May 2006.  In this letter, the AMC informed the 
veteran of the disability rating and effective date elements 
of a service connection claim.  The AMC also requested 
information of all treatment for PTSD since August 1998 as 
directed in the remand.  Based on the content of the August 
2004 and May 2006 letters, the Board finds that the duty to 
notify has been satisfied.

The Board also finds that the RO has fulfilled VA's duty to 
assist.  In response to the April 2006 remand, the AMC 
obtained the veteran's Social Security Administration records 
and VAMC clinical records from the St. Louis and Little Rock 
VA Medical Centers from December 2001 to May 2006.  In 
correspondence dated in May 2006, the AMC requested that the 
veteran provide information as to all treatment of his PTSD 
since August 1998, including the names and address of all 
healthcare providers.   

In addition to complying with the April 2006 remand 
directives, the record also shows that the RO has provided 
the veteran with three VA PTSD examinations and a 
videoconference hearing.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims.  

Finally, the Board finds that although the veteran was not 
provided timely notice prior to the initial rating action on 
appeal as required by Pelegrini II, no prejudice has 
resulted.  In the instant appeal, the initial unfavorable 
rating decision was rendered in January 1999, which was prior 
to the enactment of the VCAA.  Therefore, it was impossible 
for VA to provide notice pursuant to the VCAA prior to the 
initial AOJ decision.  Nevertheless, the case has 
subsequently been properly developed and was reconsidered in 
May 2006 and October 2006 when supplemental statements of the 
case were issued.  Also, the fully compliant notice had been 
provided by the AMC prior to the most recent transfer and 
certification of the veteran's case to the Board, which was 
in December 2006.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Accordingly, the Board 
will proceed with appellate review.

Evidence

Records from the Social Security Administration showed that 
in September 1994, the veteran was found to have the 
following severe impairments: seizures, history of subdural 
hematoma, a broken leg, and vertigo. 

Records from the Social Security Administration also included 
records from Forest Park Medical Clinic (Forest Park) and 
Neurologic Consultants.  In a psychological evaluation from 
Forest Park, dated in September 1998, Dr. G.H. discussed the 
veteran's military history and his history of head trauma 
after service.  Dr. G.H. noted the veteran's speech to be 
fluent and articulate.  Thought processes were generally 
organized, logical and sequential with no flight of ideas but 
with mild tangentiality evident.  The veteran did not display 
evidence of delusions or hallucinations.  

The veteran reported to Dr. G.H. that he experienced episodes 
of depression, insomnia, and worthlessness.  The veteran 
reported an increased sense of vigilance.  The veteran stated 
that he tried to enjoy life by socializing with others, but 
felt too worried about having a seizure to relax.  

On examination, Dr. G.H. found abstract reasoning skills to 
be average and level of insight to be good.  Dr. G.H. 
diagnosed major depression, alcohol abuse, and PTSD on Axis 
I.  On Axis V, Dr. G.H. assessed a GAF score of 45.  Dr. G.H. 
noted that the alcohol use interfered with his functioning to 
some extent, though not to the extent to warrant a diagnosis 
of alcohol dependence.  The veteran's psychological status to 
some extent was related to his neurological condition, in 
that his seizures and vertigo were causing frustration, loss 
of sense of self, and feelings of instability.  

In a VA PTSD examination report, dated in April 2000, Dr. 
K.B. reported findings and observations obtained after 
interviewing the veteran and reviewing his claims file.  Dr. 
K.B. reported his findings as follows.  The veteran suffered 
an assault with head injury resulting in subdural hematoma 
followed by the development of a seizure disorder in 1990.  
After this incident, the veteran reported an increasing 
inability to repress his traumatic Vietnam memories.  The 
veteran denied suicidal thoughts and physically abusive 
behavior.  The veteran reported irritability and feelings of 
worthlessness.  The veteran reported problems with sleeping, 
which included nightmares and insomnia.  The veteran reported 
startling easily and even having to have a light in his 
workshop for others to use when approaching.  

Objectively, the veteran was oriented to time, place, and 
person.  The veteran was logical, coherent, spontaneous, and 
loquacious.  The veteran was not tangential or 
circumstantial.  The veteran cried when discussing his 
Vietnam experiences.  No startle effect was noticed during 
the interview.  No anxiety, depression, psychosis, or organic 
brain syndrome were noted.  Intelligence appeared to be 
average to high average.  Attention and concentration were 
normal, judgment was good, and insight was fair.  

Dr. K.B. concluded that the severity of the PTSD was likely 
exacerbated by the disinhibition caused by the head injury.  
The veteran experienced sleep difficulties and outbursts of 
anger that were probably not due to the head injury, although 
this could not be completely isolated from the head injury.  
Improvement in his condition was probable.  The veteran's 
Global Assessment of Functioning Scale (GAF) score was 70, 
based on the PTSD diagnosis.

In a statement submitted by the veteran's wife, C.N., in 
August 2000, she stated that the veteran had problems with 
sleep and thoughts of Vietnam from the time that she met him, 
which was in 1981.  C.N. stated that these problems worsened 
in 1990 when the veteran was assaulted and suffered head 
trauma.  After that, the veteran had experienced intense 
Vietnam nightmares and his temperament changed to that of a 
moody and angry person.  

At a hearing before a Hearing Officer at the RO in October 
2000, the veteran reported a fascination with war movies, but 
that they brought back bad memories.  The veteran also 
reported that he slept only about four hours in a night.  

Treatment records from VAMC St. Louis, dated in March 1997 to 
December 2000 included psychiatric treatment notes.  In a 
psychiatric treatment note dated in November 2000, Dr. J.C. 
assessed a GAF score of 36 based on the veteran's chronic 
severe PTSD.  

Treatment records from VA Central Arkansas Health Care System 
(HCS) showed that the veteran participated in a five week 
PTSD treatment program there from November to December 2001.  
At discharge, it was noted that the veteran was highly 
motivated and interacted appropriately with his peers and 
staff.  It was noted, however, that although the veteran 
appeared to benefit from the program, his symptoms of PTSD 
were chronic and severe.     

In a VA mental health examination report, dated in April 
2002, Dr. E.B. reported findings and observations obtained 
after interviewing the veteran and reviewing his claims file.  
Dr. E.B.'s report included the following.  The veteran 
reported experiencing petit mal seizures.  The veteran's mood 
was dysphoric and somber, and his affect was restricted.  
This was impacted by the use of alcohol prior to the 
interview.  The veteran shaved only weekly and showered every 
other day.  The veteran described persistently reexperiencing 
traumatic Vietnam experiences and showed persistent avoidance 
by diminished interest in activities, feelings of detachment 
from others, and restricted affect.  The veteran was 
preoccupied with war movies and reported longstanding sleep 
difficulties and irritability, which were related to 
increased arousal.

Dr. E.B. concluded that the veteran had chronic PTSD, 
intermittent alcohol abuse, and continuous nicotine 
dependence on Axis I of the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) criteria.  On 
Axis V, the GAF was 45.  Dr. E.B. stated that although it was 
impossible to separate the veteran's problems, it appeared 
that his cognitive problems and seizure disorder had 
negatively impacted his PTSD.  GAF due to PTSD alone was 
estimated to be 50.  Dr. E.B. also stated that alcohol use 
significantly impacted the veteran's already compromised 
coping mechanisms.  It was not clear to Dr. E.B. whether the 
veteran's symptoms had increased since the last evaluation.  

In an addendum to the April 2002 VA examination report, dated 
in May 2002, Dr. E.B. reported that the veteran arrived early 
for the examination casually attired with adequate hygiene.  
The veteran had not shaved, but was not disheveled.  The 
veteran was sober and had not had a drink in five days.  The 
Neurobehavioral Cognitive Status Examination (COGNISTAT) was 
administered and the veteran showed no problems with 
attention, orientation, location, language, calculations, and 
reasoning (judgment).  The veteran did, however, demonstrate 
mild memory impairment.

At the veteran's videoconference hearing in May 2004, he 
testified that he used alcohol to compensate for his PTSD.  
The veteran claimed that alcohol used caused him to fall, 
which affected his cognitive status.  The veteran's 
representative stated that the cognitive status was affected 
by anxiety disorder, depression, manic-depressive disorder, 
and PTSD.  The veteran testified that his PTSD affected him 
daily.  The veteran stated that his PTSD caused him sleeping 
disorders nightly.  When asked about the effect his PTSD has 
on his routine activities, he replied that it did not affect 
his judgment and that he was able to perform his daily 
activities, but that the thoughts of PTSD were always with 
him.  

In a VA PTSD examination report, dated in March 2005, Dr. 
K.B. reported findings and observations obtained after 
interviewing the veteran and his wife, and reviewing the 
veteran's claims file.  The report reflected the following.  
The veteran denied depression, angry feelings, panic attacks, 
or suicidal thoughts.  The veteran denied Vietnam flashbacks 
and a startled reaction.  The veteran reported being 
comfortable around people and did not appear to be 
hypervigilant.  The veteran reported feeling close to his 
wife and others.  The veteran refused to discuss his Vietnam 
experiences.  

The veteran was disheveled and "not clean" and wore a full 
beard.  When asked what day it was, the veteran initially 
provided Dr. K.B. with the wrong date, but spontaneously 
corrected himself.  The veteran was otherwise oriented to 
time, place, and person.  The veteran was logical and 
coherent, and not tangential or circumstantial.  Mood was 
neutral and other than laughing on occasion, his affect was 
flat.  No hallucinations, delusions, or psychosis were 
present.  The veteran did not express suicidal or homicidal 
thoughts.  Judgment was impulsive.  Attention and 
concentration were mildly impaired.  Recent memory seemed 
impaired and the veteran was unable to recall any items after 
five minutes with an intervening task.  

In conclusion, Dr. K.B. stated that the veteran showed no 
worsening of his PTSD symptoms since the last examination.  
The veteran was not drinking and overall was doing somewhat 
better, but he suffered a fall in 2003, resulting in 
cognitive damage.  This did not appear to have worsened the 
veteran's PTSD.  The alcohol use, Dr. K.B. noted, started 
prior to service and became heavy while drinking socially in 
college.  Alcoholism was considered to be the veteran's 
primary illness.  Dr. K.B. assessed a GAF score of 45 
overall, and 55 if only considering the PTSD.



Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2006).  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2006).  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

GAF scores range from 1-100 with the higher numbers 
representing higher levels of functioning.  A score of 61-70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score of 51-
60 reflects some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Analysis

Having reviewed the evidence, the most pertinent of which has 
been summarized above, the Board finds that the symptoms 
associated with the veteran's service-connected PTSD do not 
approximate the criteria for a higher 70 percent rating.  The 
Board's finding is based on the following reasons.  First, 
the medical evidence does not show that the veteran's PTSD is 
characterized by suicidal or homicidal ideation.  After 
reviewing a substantial amount of records from a variety of 
sources, the Board was unable to find any evidence of this 
symptom.  Second, the evidence is negative for findings of 
spatial disorientation, or intermittently illogical, obscure, 
or irrelevant speech.  Instead, the multiple psychology 
consultations and examinations reflected that the veteran was 
oriented to time, place and person, and displayed logical 
speech patterns.

Next, the Board considers the veteran's personal appearance 
and hygiene.  Although it was reported in April 2002 that the 
veteran shaved only weekly and showered every other day, that 
was a period in which the veteran was drinking heavily, as 
evidenced by his own admission.  In March 2005, he was noted 
to be disheveled and not clean.  Other treatment reports note 
that the veteran had a beard, but that his hygiene was 
"adequate" and not "disheveled."  This evidence shows some 
"neglect" of personal appearance and hygiene, but not on a 
continual basis.  

Regarding difficulty in adapting to stressful circumstances 
and an inability to establish and maintain effective 
relationships, the evidence does not show that these 
characteristics affect the veteran in his daily functioning.  
The veteran reported to examiners multiple times throughout 
the course of this appeal that he maintained a good 
relationship with his family and friends.  Any limitation in 
maintaining relationships with others appears to be more 
limited to his seizure disorder.  

The veteran's GAF scores also support the conclusion that the 
veteran functions at a level that does not warrant a 70 
percent rating.  The veteran's GAF scores ranged from 36 
(major impairment) to 70 (mild impairment).  The veteran's 
GAF score of 36 in November 2000 is not consistent with the 
other evidence of record, particularly considering that only 
7 months earlier, in April 2000, he was given a GAF score of 
70.  The Board considers the scores of 50 and 55 to be the 
most reliable because they were made with consideration of 
his alcohol abuse and seizure disorder.  These scores reflect 
moderate to serious symptoms, which are taken into account in 
the current 50 percent rating.

Finally, there is no evidence that the veteran's disability 
is marked by obsessional rituals which interfere with routine 
activities.  Treatment records were negative for such 
characteristics and by the veteran's own admission, he was 
able to go about his daily routine without his PTSD causing a 
disruption. 

Although in earlier reports the veteran reported increased 
sense of vigilance and startling easily, later he reported 
being comfortable around people and did not appear to be 
hypervigilant according to Dr. K.B.  Additionally, the 
veteran denied anxiety and depression.  The evidence also 
failed to show that the veteran displayed periods of violence 
and a lack of impulse control.  In short, the evidence does 
not show that the veteran is deficient in most areas.

To the extent that the veteran demonstrates symptoms 
evidencing the criteria for a rating higher than 50 percent, 
the Board concludes that such symptoms are due to his non-
service-connected disabilities.  In making this 
determination, The Board is mindful of the difficulty in 
separating the symptoms attributable to PTSD from those 
attributable to these other disabilities.  Nonetheless, it is 
clear from the medical evidence as a whole that the veteran 
suffers from other disorders, such as his seizure disorder 
and alcoholism, that are not related to his PTSD and that 
these are responsible for many of his symptoms.  

Based on the foregoing, the Board concludes that a rating 
higher than 50 percent is not warranted for the service-
connected PTSD for any period of the appeal.  Accordingly, a 
staged rating is not in order and a 50 percent rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


